Citation Nr: 0913560
Decision Date: 04/10/09	Archive Date: 06/02/09

DOCKET NO. 06-04 130                       DATE APR 10 2009 

On appeal from the Department of Veterans Affairs Regional Office in Huntington, West Virginia 

THE ISSUES 

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to service connection for a right hip disorder. 

4. Entitlement to service connection for a right shoulder disorder. 

5. Entitlement to service connection for a right ankle disorder, also claimed as a right foot disorder. 

6. Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder. 

REPRESENTATION 

Appellant represented by: West Virginia Department of Veterans Affairs 

WITNESSES AT HEARING ON APPEAL 

Appellant and his wife, D.C. 

ATTORNEY FOR THE BOARD 

James A. DeFrank, Associate Counsel 

INTRODUCTION 

The Veteran had active duty from February 1971 to September 1974 and from October 2003 to July 2004. He also had service in the West Virginia National Guard from 1985 to 2003. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating determination of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned, sitting at the Board's main office in Washington, D.C. in February 2007. A transcript of the hearing is of record. 

In August 2007 the Board reopened the Veteran's previously denied claim for service connection for a right knee disorder and remanded all the Veteran's claims to the RO for further development. 

FINDINGS OF FACT 

1. Service connection is currently in effect for residuals of anterior tibial neuropathy of the left foot, effective since 1974, and plantar fasciitis of the left foot, effective since 2000. 

- 2 - 

2. The objective and probative medical evidence of record demonstrates that a right knee condition was first shown many years after service, is not the result of a disease or injury in service including a period active or inactive duty for training, and is unrelated to a service-connected disease or injury. 

3. The objective and competent medical evidence of record demonstrates that degenerative joint disease of the right knee was noted at the time the Veteran entered active service prior to October 2003 and, thus clearly and unmistakably, establishes that it existed prior to his examination, acceptance, and enrollment into active service and unequivocally establishes that it was not permanently made worse by service including a period active or inactive duty for training. 

4. The objective and probative medical evidence of record demonstrates that a low back condition was first shown many years after service, is not the result of a disease or injury in service including a period active or inactive duty for training, and is unrelated to a service-connected disease or injury. 

5. The objective and competent medical evidence of record demonstrates that degenerative disk disease of the lumbar spine was noted at the time the Veteran entered active service prior to October 2003 and, thus clearly and unmistakably, establishes that it existed prior to his examination, acceptance, and enrollment into active service and unequivocally establishes that it was not permanently made worse by service including a period active or inactive duty for training. 

6. The objective and probative medical evidence of record demonstrates that a right hip condition, other than degenerative changes, was first shown many years after the Veteran's first period of service, is not the result ofa disease or injury in service including a period active or inactive duty for training, and is unrelated to a service-connected disease or injury. 

7. The objective and competent medical evidence of record demonstrates that degenerative changes of the right hip were noted at the time the Veteran entered active service prior to October 2003 and, thus clearly and unmistakably, establishes 

- 3 - 

that his degenerative changes existed prior to his examination, acceptance, and enrollment into active service and unequivocally establishes that it was not permanently made worse by service including a period active or inactive duty for training. 

8. The objective and probative medical evidence of record demonstrates that a right shoulder condition was first shown many years after service, is not the result of a disease or injury in service including a period active or inactive duty for training, and is unrelated to a service-connected disease or injury. 

9. The objective and competent medical evidence of record demonstrates that degenerative joint disease of the acromioclavicular (AC) joint was noted at the time the Veteran entered active service prior to October 2003 and, thus clearly and unmistakably, establishes that his degenerative joint disease existed prior to his examination, acceptance, and enrollment into active service and unequivocally establishes that it was not permanently made worse by service including a period active or inactive duty for training. 

10. The objective and probative medical evidence of record preponderates against a finding that the Veteran current has a diagnosed right ankle disorder. 

11. The objective and probative medical evidence of record demonstrates that a cervical spine condition was first shown many years after service, is not the result of a disease or injury in service including a period active or inactive duty for training, and is unrelated to a service-connected disease or injury. 

12. The objective and competent medical evidence of record demonstrates that degenerative joint disease of the cervical spine was noted at the time the Veteran entered active service prior to October 2003 and, thus clearly and unmistakably, establishes that his degenerative joint disease existed prior to his examination, acceptance, and enrollment into active service and unequivocally establishes that it was not permanently made worse by service including a period active or inactive duty for training. 

- 4 - 

CONCLUSIONS OF LAW 

1. A right knee condition clearly and unmistakably preexisted active service in October 2003, and clearly and unmistakably was not aggravated during military service, including any period of active or inactive duty for training, nor is due to a service-connected disorder. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008). 

2. A low back condition clearly and unmistakably preexisted active service in October 2003, and clearly and unmistakably was not aggravated during military service, including any period of active or inactive duty for training, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310. 

3. A right hip condition clearly and unmistakably preexisted active service in October 2003, and clearly and unmistakably was not aggravated during military service, including any period of active or inactive duty for training, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.
 
4. A right shoulder condition clearly and unmistakably preexisted active service in October 2003, and clearly and unmistakably was not aggravated during military service including any period active or inactive duty for training, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 101 (24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310. 

5. A right ankle condition was not incurred or aggravated by service. 38 U.S.C.A. §§ 101 (24),106, 1110, 1131, 5103-5103A, 5107; 38 CF.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310. 

- 5 - 

6. A cervical spine condition clearly and unmistakably preexisted active service in October 2003, and clearly and unmistakably was not aggravated during military service including period active or inactive duty for training, nor is it secondary to any service-connected disability. 38 U.S.C.A. §§ 101 (24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 
38 U.S.C.A. § 5103(a); 38 CF.R. § 3.159(b)(1). However, for claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the fourth requirement. 73 Fed. Reg. 23,353 (Apr. 30, 2008). 

Regardless of the new provision, a letter issued by the RO in August 2004 complied with the previous requirement and contained a notation that the Veteran should send VA any records pertinent to his claimed conditions. This statement served to advise the Veteran to submit any evidence in his possession pertinent to the claims on appeal. 

In the August 2004 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection. This letter satisfied the second and 

- 6 - 

third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (l) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007). 

The Veteran has substantiated his veteran's status, and the August 2004 letter contained notice on the second and third Dingess elements. However, he did not receive notice on the effective date and rating elements. He had a meaningful opportunity to participate and was not prejudiced. 

Because the claims are being denied, no effective date or rating is being assigned. The absence of notice on these elements does not affect the ability of the Veteran to participate in the adjudication of the underlying claims for service connection. 

The VCAA also requires V A to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service medical records, VA medical records, Social Security Administration (SSA) records and records verifying the Veteran's dates of service with the West Virginia National Guard from 1985 to 2003. Additionally, he underwent VA examinations in 

- 7 - 

September 2004 and November 2007 and testified before the undersigned in February 2007. 

There is no indication of additional pertinent evidence that has not obtained, or made sufficient efforts to obtain, corresponding records. 

Therefore, the facts relevant to the Veteran's claims have been properly developed, and there is no further action to be undertaken to comply with the provisions of the VCAA and the implementing regulations. See Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). 

II. Factual Background and Legal Analysis 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree. Id. 

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247,253 (1999). 

- 8 - 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service" includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (IADUTRA). 38 U.S.C.A. §§ 101 (24), 106, 1110, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Thus, with respect to the appellant's Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing IADUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. In the context of claims for secondary service connection, there must be medical evidence showing an etiologic relationship between the service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability on the other. Buckley v. West, 12 Vet. App. 76, 84 (1998). Secondary service connection may also be warranted for a non- service-connected disability when that disability is aggravated by a service- connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by 

- 9 - 

the service-connected disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, with the proviso that aggravation will not be conceded unless a baseline for the nonservice-connected condition can be established prior to the aggravation. 38 C.F.R. § 3.310(b). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. VAOPGCPREC 3-2003. 

In sum, the law as recently interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d. at 1096. 

- 10- 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment and personnel records, private and VA medical records, VA examination reports, personal hearing testimony, and lay statements. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Board notes that service connection is currently in effect for residuals of anterior tibial neuropathy of the left foot, effective since 1974; and plantar fasciitis of the left foot, effective since 2000. 

A. Right Knee Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination and August 1974 separation examination are negative for findings of a right knee abnormality. 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a right knee abnormality. 

In a September 1989 periodic examination, the Veteran stated that he pulled tendons of his right knee at his annual training in May 1989 but his knee had improved somewhat. 

- 11 - 

In September 1994, the Veteran presented to a private doctor with complaints of right knee pain. He stated that he twisted his knee in the National Guard about 4 to 5 years earlier. He did well until about 5 weeks earlier when he stepped in a trench while doing a mine safety evacuation drill when working for the Mine Safety Health Administration. The diagnosis was a knee sprain with probable internal derangement with a possible torn medial meniscus and anterior cruciate ligament (ACL). 

The Veteran underwent arthroscopic surgery in November 1994 for a tom medial meniscus. 

An April 1997 letter from a private doctor diagnosed the Veteran with a post right medial menisectomy and post traumatic arthritis of the right knee. 

In a February 1999 report, a private orthopedic surgeon stated that the Veteran injured his right knee in November 1994 while working in the coal mines. 

In a March 1999 Workers Compensation claim, the Veteran reported that he injured his right knee in a coal mine in 1994. The diagnosis was tricompartmental degenerative arthritis of his right knee. 

In April 2000, the Veteran was working in the mess hall when he ran into a drink dispenser. 

A June 2001 X-ray of the right knee demonstrated degenerative changes. 

A November 2003 Fort Bragg Demobilization Physician Statement diagnosed the Veteran with degenerative joint disease of the knees. 

A March 2004 service record indicates that the Veteran experienced an episode of acute right knee and back pain. 

- 12 - 

An April 2004 Physical Evaluation Board diagnosed the Veteran with bilateral knee pain secondary to degenerative joint disease since 1994. The treatment note stated that this condition existed prior to entry on active duty. The Veteran was found to be unfit for active duty. 

The Veteran underwent a VA examination in September 2004. According to the examination report, the examiner reviewed the Veteran's medical records. The Veteran reported that, following his active duty, he worked in a zinc mine from 1974 to 1982 and then worked in coal mines doing ventilation. In 1992, he became a federal mine inspector and still continued to do this work. He presented with complaints of bilateral knee pain. X-rays of the right knee demonstrated a smoothly marginated osseous irregularity involving the anterior portion of the proximal tibia which may represent evidence of an old healed fracture. The diagnosis was right knee pain due to degenerative joint disease from loss of the medial meniscus from an injury in 1994 while working in the coal mines. The injury was covered under Workers Compensation. 

In February 2007, a private physician noted that the Veteran had right knee impairment due to a work-related injury in November 1994. 

At his February 2007 hearing, the Veteran testified that he injured his knee when he fell down the steps at Fort Bragg. 

The Veteran underwent a VA examination in November 2007. According to the examination report, the examiner reviewed the Veteran's medical records. The Veteran was diagnosed with degenerative joint disease of the right knee. The examiner stated that the Veteran's degenerative joint disease of the right knee was from the loss of the medial meniscus from an injury in 1994 and surgical removal while working in the coal mines. The injury was covered under Workers Compensation and was not caused by or aggravated by his active duty tours. It was not aggravated by his last active duty tour as there was no change on the X-ray. 

The VA examiner stated that the Veteran's right knee injury occurred and was surgically treated in 1994 while he was working as a federal coal mine inspector. It 

- 13 - 

was not caused by serving in the military and it was not related to any disease or injury incurred while serving on active duty or ACDUTRA. X-ray films at this time showed the process of aging of the 1994 injury. It was not due to or aggravated by his service-connected left foot anterior neuropathy that occurred in 1974 with residuals at the time, but had cleared at this time. 

2. Legal Analysis 

The record documents that the Veteran has degenerative joint disease of the right knee. The element of an in-service event is satisfied as the record documents knee complaints during service. 

The remaining question is whether the current disability can be linked to disease or injury in service. 

Regarding entitlement to service connection on a direct basis, the evidence in favor of a link between a current disability and an injury or disease in service consists of the Veteran's recent report of a continuity of symptomatology since service. 

The Veteran's claims of a continuity of symptomatology are not sufficient to establish a relationship between the in-service disease and the current knee condition. As a lay person, he is not competent to render an opinion on matters of medical causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The medical records do not contain any objective evidence that the Veteran's current knee disorder is related to any disease or injury during service. More importantly, the November 2007 VA examiner concluded that the Veteran's right knee disability was not caused by serving in the military and it was not related to any disease or injury incurred while serving on active duty or ACDUTRA. 

As there is no competent medical opinion linking the Veteran's current right knee disorder to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection on a direct basis. 

- 14 - 

While the Veteran states that he had knee pain since his time in the military, there is no objective medical evidence of degenerative joint disease of the right knee prior to 1997, over 27 years after his discharge from service of his first period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the right knee is related to a disease or injury during service, or that it became manifest within a year of his discharge from active service. The first showing of degenerative joint disease of the right knee is in 1997, many years after the Veteran's last year of service in his first active duty period. The weight of the evidence is also against presumptive service connection. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The Veteran also claims that his knee condition was caused by his service connected left foot disabilities. However, there is no competent medical opinion relating the Veteran's right knee disability to the service-connected left foot disabilities. More importantly, the November 2007 VA examiner concluded that the Veteran's right knee was not due to or aggravated by his service connected left foot anterior neuropathy that occurred in 1974 with residuals at the time, but had cleared at this time. 

Regarding the Veteran's second period of active duty from October 2003 to July 2004, the Board concludes that the Veteran's degenerative joint disease of the right knee clearly existed prior to service. Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003. The objective evidence of record is clear and unmistakable that the Veteran's degenerative joint disease of the right knee existed prior to service and clear and unmistakable that it was not permanently worsened or aggravated by service. Accordingly, the presumption of soundness at induction is rebutted. Further discussion of the aggravation matter follows. 

As noted above, regulations next provide that when a condition is properly found to have been preexisting, either because it was noted at entry or because pre-existence was demonstrated by clear and unmistakable evidence, such condition will be considered aggravated by active service where there is an increase in the disability 

- 15 - 

during such service, unless there is a specific finding that the increase in the disability is due to the natural progress of the disease. 

The Board notes that the Veteran's service and post-service medical records, as well as his written statements, clearly indicate, and the September 2004 and November 2007 VA examination reports clearly found, that the Veteran's degenerative joint disease preceded his reenlistment in the military in October 2003. The medical evidence is therefore clear that that Veteran's degenerative joint disease existed prior to his military service and was not aggravated therein. 38 U.S.C.A. § 1111. 

The Board also notes that the November 2007 VA examiner, who extensively reviewed the claims file, also found, without equivocation, that the Veteran's degenerative joint disease of the right knee was not aggravated by service. The November 2007 VA examiner reviewed all of the Veteran's pre and post service medical records, conducted a clinical examination, and similarly concluded that the Veteran's degenerative joint disease of the right knee existed prior to service and was not permanently aggravated by military service. In fact the November 2007 
VA examiner specifically stated that the Veteran's right knee disability was not aggravated by his last active duty tour as there was no change on the X-ray. 

The preponderance of the objective medical evidence of record is against the Veteran's claim for entitlement to service connection for a right knee disorder. 

B. Low Back Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination was negative for findings of a low back abnormality. 

The Veteran presented with complaints of lower back pain in February 1973. 

Service treatment records reveal that the Veteran's August 1974 separation examination is negative for findings of a low back abnormality. 

- 16 - 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a low back abnormality. 

In April 2000 the Veteran presented with complaints of hurting his back when he ran into a drink dispenser while working in the mess hall. 

An October 2003 treatment note from Fort Bragg indicates that the Veteran had swelling in his knee, leg, and lower back. 

A November 2003 Fort Bragg Demobilization Physician Statement diagnosed the Veteran with degenerative joint disease of the thoracic/lumbar spine. 

The March 2004 service record includes the Veteran's report of an episode of acute knee and back pain. 

May 2004 X-rays demonstrated very mild degenerative joint disease without evidence of significant degenerative disc disease. 

During the V A examination in September 2004, the Veteran reported that following his active duty he worked in zinc mine from 1974 to 1982 and then worked in coal mines doing ventilation. In 1992 he became a federal mine inspector and continued to do this work until the present. He reported a back injury in 2002 when he was driving from the office to a work site and hit a deer. He said that his back went "totally out". He stated that his back pain worsened with time. He claimed that he reinjured his back while at Fort Bragg when his knee when out. X-rays of the lumbar spine showed degenerative disc disease. The examiner diagnosed him with lumbago due to degenerative disc disease of the lumbar spine that was felt to have been caused by the motor vehicle accident in 2002 and was covered under Workers Compensation. 

In a November 2004 letter, a private doctor stated that the Veteran was suffering from degenerative disk disease in the lumbar spine with disc herniation. 

- 17 - 

December 2004 X-rays at the Huntington, West Virginia VA Medical Center (V AMC) confirmed multilevel disc bulges with arthritic changes throughout. 

An April 2005 Physical Evaluation Board (PEB) diagnosed the Veteran with chronic back pain and lumbar degenerative disc disease. It was noted that the Veteran was in a motor vehicle accident while operating a government vehicle in the capacity of a federal civilian employee. The PEB found that the condition existed prior to service and had not been permanently aggravated by service. The Veteran was found unfit for service. 

During his February 2007 hearing, the Veteran said that he hurt his back during his preparations to go to Iraq. 

During the VA examination in November 2007, the examiner diagnosed the Veteran with dextrocurvature of the lumbar spine, severe disc space narrowing at the lumbosacral joint and mild disc spacing narrowing at L4-L5. The examiner found that it was less likely than not that the Veteran's dextrocurvature of the lumbar spine, severe disc space narrowing at the lumbosacral joint and mild disc spacing narrowing at L4-L5 was caused by or aggravated by his military service. The examiner noted that after the Veteran was most recently activated for active duty, he had a medical evaluation at Fort Bragg which determined that his lumbar spine pain existed prior to medical service and was not aggravated by military service. 

The VA examiner explained that the Veteran's disease was present on lumbar spine film in 2004 and was unchanged. It was at least as likely as not that his lumbar spine disease was the result of his May 2002 civilian motor vehicle accident for which he went on disability for a long time and the process of aging in a man who has been a coal miner and federal mine inspector bending his back and working for several years in various heights of coal seams. It was noted that the Veteran was given disability retirement from the Department of Labor in July 2005 for his right shoulder and back. His back disability was not caused by serving in the military or related to any disease or injury incurred while serving on active duty of ACDUTRA. 

- 18 - 

2. Legal Analysis 

The record documents that the Veteran has degenerative disk disease in the lumbar spine. The element of an in-service event is satisfied as the record documents low back complaints during service. 

The remaining question is whether the current disability can be linked to disease or injury in service. 

Regarding entitlement to service connection on a direct basis, the evidence in favor of a link between a current disability and an injury or disease in service consists of the Veteran's recent report of a continuity of symptomatology since service. 

The Veteran's claims of a continuity of symptomatology are not sufficient to establish a relationship between the in- service disease and the current low back condition. As a lay person, he is not competent to render an opinion on matters of medical causation. Espiritu v. Derwinski, supra. 

The medical records do not contain any objective evidence that the Veteran's current low back disorder is related to any disease or injury during service. More importantly, the November 2007 V A examiner concluded that it was less likely than not that the Veteran's dextrocurvature of the lumbar spine, severe disc space narrowing at the lumbosacral joint and mild disc spacing narrowing at L4-L5 was caused by or aggravated by his military service. 

As there is no competent medical opinion linking the Veteran's current low back disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection on a direct basis. 

While the Veteran states that he had back pain since his time in the military, there is no objective medical evidence of degenerative disk disease of the lumbar spine prior to 2003, almost 28 years after his discharge from service of his first period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

- 19 - 

The preponderance of the evidence is against a finding that the Veteran's current degenerative disk disease of the lumbar spine is related to a disease or injury during service, or that it became manifest within a year of his discharge from active service. The first showing of degenerative disk disease of the lumbar spine is in 2003, many years after the Veteran's last year of service in his first active duty period. The weight of the evidence is also against presumptive service connection. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The Veteran is also claiming service connection on a secondary basis as he claims that his back condition was caused by his service connected left foot conditions. However, there is no competent medical opinion relating the Veteran's low back disability to the service-connected left foot disabilities. More importantly, the November 2007 VA examiner concluded that the Veteran's low back disability was not caused by serving in the military or related to any disease or injury incurred. 

Regarding the Veteran's period of active duty from October 2003 to July 2004, the Board concludes that the Veteran's degenerative disk disease of the lumbar spine clearly existed prior to service. Crowe v. Brown, supra. The objective evidence of record is clear and unmistakable that the Veteran's degenerative disk disease of the lumbar spine existed prior to service and clear and unmistakable that it was not permanently worsened or aggravated by service. Accordingly, the presumption of soundness at induction is rebutted. Further discussion of the aggravation matter follows. 

The Board notes that the Veteran's service and post-service medical records, as well as his written statements, clearly indicate, and the September 2004 and November 2007 VA examination reports clearly found, that his degenerative disk disease preceded his reenlistment in the military in October 2003. The medical evidence is therefore clear that that Veteran's degenerative disk disease existed prior to his military service and was not aggravated therein. 38 U.S.C.A. § 1111. 

The Board further notes that the November 2007 VA examiner, who extensively reviewed the claims file, also found, without equivocation, that the Veteran's degenerative disk disease of the lumbar spine was not aggravated by service. The 

- 20- 

November 2007 VA examiner reviewed all of the Veteran's pre and post service medical records, conducted a clinical examination, and concluded that the Veteran's degenerative disk disease of the lumbar spine existed prior to service and was not permanently aggravated by military service. In fact the November 2007 VA examiner specifically stated that the Veteran's back disability was present on lumbar spine film in 2004 and was unchanged. 

The preponderance of the objective and probative medical evidence is against the Veteran's claim for service connection for a low back disorder. 

C. Right Hip Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination and August 1974 separation examination were negative for findings of a right hip abnormality. 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a right hip abnormality. 

In April 2000 the Veteran reported right hip pain after running into a juice container in a mess hall. 

During the VA examination in September 2004, the Veteran presented with complaints of right hip pain. The examiner noted that he had bilateral hip pain being covered as a Workers Compensation injury in April 2003 which was diagnosed as degenerative joint disease of the hips. The examiner also noted that the Veteran injured his hip and back in his motor vehicle accident in 2002. The Veteran reported that his hip began hurting after his appendectomy in 1974 and flared up while he was on active duty at Fort Bragg. He reported no specific injuries to his right hip other than the 2002 motor vehicle accident. Results of a magnetic resonance image (MRI) performed in October 2004 of the Veteran's right hip were unremarkable. The Veteran was diagnosed with right hip pain. The 

- 21 - 

examiner felt that this was caused by the motor vehicle accident in 2002. He reported that there was a diagnosis of degenerative joint disease of the right hip prior to the Veteran's last active 
duty. 

At the VA examination in November 2007, the Veteran reported the onset of pain in May 2002 when the he hit a deer while driving. It was noted that a June 2006 X-ray of the pelvis demonstrated that the bones and joints of the pelvis appeared intact. However, there was evidence of degenerative disc and degenerative joint disease of the lower lumbar spine. The radiologic diagnosis was a normal appearing hip but with degenerative changes in the lumbar spine. 

According to a May 2008 Addendum prepared by the November 2007 VA examiner, it was less likely than not that the Veteran's mild degenerative changes of his right hip were due to his military service. The VA examiner opined that it was as least as likely as not that the Veteran's right hip degenerative changes were related to his civilian occupation from the Department of Labor as a Federal coal mine inspector. 

2. Legal Analysis 

The record documents that the Veteran has degenerative changes of the right hip. The element of an in-service event is satisfied as the record documents complaints of the Veteran falling on his side during service. 

The remaining question is whether the current disability can be linked to disease or injury in service. 

Regarding entitlement to service connection on a direct basis, the evidence in favor of a link between a current disability and an injury or disease in service consists of the Veteran's recent report of a continuity of symptomatology since service. 

The Veteran's claims of a continuity of symptomatology are not sufficient to establish a relationship between the in- service disease and the current right hip 

- 22 - 

condition. As a lay person, he is not competent to render an opinion on matters of medical causation. Espiritu v. Derwinski, supra. 

The medical records do not contain any objective evidence that the Veteran's current right hip disorder is related to any disease or injury during service. More importantly, the May 2008 VA examiner concluded stated that it was less likely than not that the Veteran's mild degenerative changes of his right hip were due to his military service. 

As there is no competent medical opinion linking the Veteran's current right hip disorder to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection on a direct basis. 

While the Veteran states that he had knee pain since his time in the military, there is no objective medical evidence of degenerative joint disease of the right hip prior to 2004, over 30 years after his discharge from service of his first period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 CF.R. §§ 3.303, 3.307, 3.309. 

The preponderance of the evidence is against a finding that the Veteran's current degenerative changes of the right hip are related to a disease or injury during service, or that it became manifest within a year of his discharge from active service. The first showing of degenerative joint disease of the right knee is in 2004, many years after the Veteran's last year of service in his first active duty period. The weight of the evidence is also against presumptive service connection. 38 U.S.CA. §§ 1101, 1112, 1113; 38 CF.R. §§ 3.303(b), 3.307, 3.309. 

The Veteran is also claiming service connection on a secondary basis as the Veteran claims that his right hip condition was caused by his service connected left foot conditions. However, there is no competent medical opinion relating the Veteran's right hip disability to the service-connected left foot disabilities. More importantly, in May 2008, the VA examiner concluded that it was as least as likely as not that his right hip degenerative changes were related to related to his civilian occupation 
from the Department of Labor as a Federal coal mine inspector. 

- 23 - 

Regarding the Veteran's second period of active duty from October 2003 to July 2004, the Board concludes that the Veteran's degenerative changes of the right hip clearly existed prior to service. Crowe v. Browm, supra. The objective evidence of record is clear and unmistakable that the Veteran's degenerative changes of the right hip existed prior to service and clear and unmistakable that it was not permanently worsened or aggravated by service. Accordingly, the presumption of soundness at induction is rebutted. Further discussion of the aggravation matter follows. 

The Board notes that the Veteran's service and post-service medical records, as well as his written statements, clearly indicate, and the September 2004, November 2007 and May 2008 VA examination reports clearly found, that the Veteran's degenerative changes of his right hip preceded his reenlistment in the military in October 2003. The medical evidence is therefore clear that that Veteran's degenerative joint disease existed prior to his military service and was not aggravated therein. 38 U.S.C.A. § 1111. 

The Board also notes that, in May 2008, the VA examiner, who extensively reviewed the claims file found, without equivocation, that the Veteran's degenerative joint disease of the right knee was not aggravated by service. 

The preponderance of the objective and probative medical evidence of record is against the claim for service connection for a right hip disorder. 

D. Right Shoulder Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination and August 1974 separation examination were negative for findings of a right shoulder abnormality. 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a right shoulder abnormality. 

- 24- 

In January 2004, the Veteran presented with complaints of pain in his right shoulder after a fall that occurred two to three weeks earlier. 

A March 2004 service record reflects that the Veteran injured his neck and shoulder. 

A September 2004 X-ray of the shoulders demonstrated minimal degenerative changes involving primarily the AC joints. 

At his September 2004 VA examination, the Veteran presented with complaints of right shoulder pain. The examiner diagnosed the Veteran with right shoulder pain due to degenerative joint disease of the AC joint. It was noted that the degenerative joint disease was a preexisting condition as bone and joint changes that can be seen on X-rays usually took many years to occur. 

A September 2005 X-ray demonstrated arthritic changes of the right shoulder. 

An MRI of the right shoulder in October 2005 revealed a presence of degenerative change at the AC joint and the presence of supraspinatus tendinitis in the deep layer. 

During the VA examination in November 2007, the examiner noted that the Veteran had mild AC joint arthritis of the right shoulder without significant change from the May 2005 X-rays. The examiner also noted that the Veteran was referred to the Williamson Hospital for an X-ray of the lower back, neck and right shoulder after a May 2002 motor vehicle accident. The Veteran's right shoulder disability was not due to the claimed fall where he fell going down steps when his foot slipped and he caught himself on the outstretched right arm. The examiner agreed that the Veteran's shoulder condition was due to degenerative joint disease of the AC joint which was a preexisting condition as bone and joint changes that can be seen by X-rays usually take many years to occur. 
According to the VA examiner, the degenerative joint disease of the AC joint was due to the process of aging in a man who has done labor jobs using both arms and 

- 25 - 

shoulders in the mining industry and at times on his hands and knees. It was not aggravated by his last active duty tour as there was no change in the X-rays. The Veteran's right shoulder condition was not caused by serving in the military nor is it related to any disease or injury that occurred while serving on active duty or ACDUTRA. It was not due to or aggravated by his service connected left foot anterior neuropathy that occurred in 1974 with residuals at that time but has cleared at this time. The previously documented left anterior tibial neuropathy apparently has cleared and left foot drop since cannot be documented now and apparently has cleared. 

2. Legal Analysis 

The record documents that the Veteran has degenerative joint disease of the AC joint. The element of an in-service event is satisfied as the record documents right shoulder complaints during service. 

The remaining question is whether the current disability can be linked to disease or injury in service. 

Regarding entitlement to service connection on a direct basis, the evidence in favor of a link between a current disability and an injury or disease in service consists of the Veteran's recent report of a continuity of symptomatology since service. 

The Veteran's claims of a continuity of symptomatology are not sufficient to establish a relationship between the in- service disease and the current right shoulder condition. As a lay person, he is not competent to render an opinion on matters of medical causation. Espiritu v. Derwinski, supra. 

The medical records do not contain any objective evidence that the Veteran's current right shoulder disorder is related to any disease or injury during service. More importantly, the November 2007 VA examiner concluded that the Veteran's right shoulder condition was not caused by serving in the military nor is it related to any disease or injury that occurred while serving on active duty or ACDUTRA. 

- 26- 

As there is no competent medical opinion linking the Veteran's current right shoulder disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection on a direct basis. 

While the Veteran states that he had right shoulder since his time in the military, there is no objective medical evidence of degenerative disk disease of the lumbar spine prior to 2004, almost 29 years after his discharge from service of his first period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the AC joint is related to a disease or injury during service, or that it became manifest within a year of his discharge from active service. The first showing of degenerative joint disease of the AC joint is in 2004, many years after the Veteran's last year of service in his first active duty period. The weight of the evidence is also against presumptive service connection. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The Veteran is also claiming service connection on a secondary basis as he claims that his right shoulder condition was caused by his service connected left foot conditions. However, there is no competent medical opinion relating the Veteran's right shoulder disability to the service-connected left foot disabilities. More importantly, the November 2007 VA examiner concluded that the Veteran's right shoulder disability was not due to or aggravated by his service connected left foot anterior neuropathy that occurred in 1974 with residuals at that time but has cleared at this time. 

Regarding the Veteran's period of active duty from October 2003 to July 2004, the Board concludes that the Veteran's degenerative joint disease of the AC joint clearly existed prior to service. Crowe v. Brown. supra. The objective evidence of record is clear and unmistakable that the Veteran's degenerative joint disease of the AC joint existed prior to service and it is clear and unmistakable that it was not permanently worsened or aggravated by service. Accordingly, the presumption of 

- 27 - 

soundness at induction is rebutted. Further discussion of the aggravation matter follows. 

As noted above, regulations next provide that when a condition is properly found to have been preexisting, either because it was noted at entry or because pre-existence was demonstrated by clear and unmistakable evidence, such condition will be considered aggravated by active service where there is an increase in the disability during such service, unless there is a specific finding that the increase in the disability is due to the natural progress of the disease. 

The Board notes that the Veteran's service and post-service medical records, as well as his written statements, clearly indicate, and the September 2004 and November 2007 VA examination reports clearly found, that the Veteran's degenerative joint disease of the AC joint preceded his reenlistment in the military in October 2003. The medical evidence is therefore clear that that Veteran's degenerative joint disease of the AC joint existed prior to his military service and was not aggravated therein. 38 U.S.C.A. § 1111. 

The Board also notes that the November 2007 VA examiner, who extensively reviewed the claims file, also found, without equivocation, that the Veteran's degenerative joint disease of the AC joint was not aggravated by service. The November 2007 VA examiner reviewed all of the Veteran's pre and post service medical records, conducted a clinical examination, and similarly concluded that the Veteran's degenerative joint disease of the AC joint existed prior to service and was not permanently aggravated by military service. In fact the November 2007 VA examiner specifically stated that the Veteran's shoulder condition was due to degenerative joint disease of the AC joint which was a preexisting condition as bone and joint changes that can be seen by X-rays usually took many years to occur. 

The preponderance of the objective and probative medical evidence of record is against the claim for service connection for a right shoulder disorder. 

- 28 - 

E. Right Ankle Disorder, Also Claimed as a Right Foot Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination and August 1974 separation examination were negative for findings of a right ankle or foot abnormality. 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a right ankle or foot abnormality. 

A February 1999 private medical record reflects the Veteran's complaint of right foot ache. 

In June 2004 the Veteran presented with right foot pain after he sustained an eversion injury to his right ankle 3 weeks earlier. 

During the VA examination in September 2004, the Veteran presented with complaints of a right foot problem that began in May 2004 when he stumbled and fell off of a curb. He stated that he sprained his ankle when he stepped off the curb. He stated that this was the only injury to the right ankle that he suffered. X-rays of the ankles were normal. The examiner concluded that no diagnosis was made as there were no objective findings. 

A June 2006 X-ray of the right ankle revealed slight spurring. 

The November 2007 VA examination report indicates that the examiner diagnosed the Veteran with a normal right ankle for the Veteran's age and occupation. The examiner noted that the Veteran had a right ankle sprain in June 2004 that was acute and transitory. The ankle was not due to or aggravated by his service connected left foot anterior neuropathy that occurred in 1974 with residuals at that time but has cleared at this time. Results of nerve conduction studies at that time were normal. The examiner diagnosed a right foot bunion with associated degenerative changes at 

- 29- 

the first metatarsalphalangeal joint and opined that it was not related to the Veteran's active military duty as it was not noted in his service treatment records. 

2. Legal Analysis 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141,144 (1992). 

The Veteran has contended that service connection should be granted for a right ankle disorder, also claimed as a right foot disorder. The record demonstrates that no right ankle disorder was found in service or on separation from service. Moreover, on VA examinations after the Veteran's separation from his initial period of active service, there was no showing that the Veteran had right ankle disorder. Furthermore, the Veteran has submitted no evidence to show that he currently has right ankle. The September 2004 VA examiner reported no objective findings regarding the right ankle and, in November 2007, the VA examiner diagnosed a normal right ankle. The November 2007 VA examiner stated that the Veteran had a right ankle sprain in June 2004 that was acute and transitory. The ankle was not due to or aggravated by his service-connected left foot anterior neuropathy that occurred in 1974 with residuals at that time. In short, no medical opinion or other medical evidence showing that the Veteran currently has right ankle disorder has been presented. Rabideau v. Derwiniski, 2 Vet. App. at 143. 

The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a right ankle, claimed as a right foot disorder. 

(CONTINUED ON NEXT PAGE) 

- 30 - 

F. Cervical Spine Disorder, Claimed as a Neck Disorder 

1. Factual Background 

Service treatment records reveal that the Veteran's January 1971 entrance examination and August 1974 separation examination were negative for findings of a cervical spine or neck abnormality. 

The Veteran's September 1985 enlistment examination for the National Guard is negative for findings of a cervical spine or neck abnormality. 

In April 2000 the Veteran presented with complaints of hurting the right side of his upper back when he ran into a drink dispenser while working in the mess hall. 

In January 2004 the Veteran presented with complaints of right shoulder and neck pain that developed two to three weeks ago after a fall. 

A March 2004 X-ray of the cervical spine revealed very mild degenerative joint disease. 

During the September 2004 VA examination, the Veteran presented with right shoulder and neck pain. He reported injuring his neck during a fall at Fort Bragg in 2004. The examiner noted that he had an X-ray in October 2001 that demonstrated a loss of lordotic curvature apparently from a muscle spasm. X-rays of the cervical spine were normal. The examiner diagnosed the Veteran with neck pain due to a cervical sprain that was related to an injury by the Veteran that occurred the previous day. The examiner noted that it would be difficult to reach any other conclusion as the Veteran still had findings of an acute injury. It was noted that degenerative changes of the cervical spine were present prior to his last active duty. 

At the November 2007 VA examination, the Veteran was diagnosed with early degenerative changes of his cervical spine with no acute bony injury noted and no significant problem associated with his cervical spine. The examiner stated that it was less I ike than not that the Veteran's cervical spine disability was caused or 

- 31 - 

aggravated by any of his active duty or any of his service time. It was as least likely as not that the cervical spine disease was a process of aging in a man who had been a coal miner and a federal mine inspector bending his neck in various heights of coal seams. It was not caused by serving in the military or related to any disease or injury incurred while serving in on active duty of ACTDUTRA. It was also noted that degenerative changes of the cervical spine were present prior to his last active duty. 

2. Legal Analysis 

The record documents that the Veteran has early degenerative changes of his cervical spine. The element of an in-service event is satisfied as the record documents neck complaints during service. 

The remaining question is whether the current disability can be linked to disease or injury in service. 

Regarding entitlement to service connection on a direct basis, the evidence in favor of a link between a current disability and an injury or disease in service consists of the Veteran's recent report of a continuity of symptomatology since service. 

The Veteran's claims of a continuity of symptomatology are not sufficient to establish a relationship between the in- service disease and the current cervical spine condition. As a lay person, he is not competent to render an opinion on matters of medical causation. Espiritu v. Derwinski, supra. 

The medical records do not contain any objective evidence that the Veteran's current cervical spine disorder is related to any disease or injury during service. More importantly, the November 2007 VA examiner concluded that the Veteran's cervical spine condition was not caused by serving in the military nor is it related to any disease or injury that occurred while serving on active duty or ACDUTRA. 

- 32 - 

As there is no competent medical opinion linking the Veteran's current cervical spine disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection on a direct basis. 

While the Veteran states that he had neck pain since his time in the military, there is no objective medical evidence of degenerative joint disease of the cervical spine prior to October 2001, almost 26 years after his discharge from service of his first period of active duty. 38 U.S.CA. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303,3.307, 3.309. 

The preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the cervical spine is related to a disease or injury during service, or that it became manifest within a year of his discharge from active service. The weight of the evidence is also against presumptive service connection. 38 U.S.CA. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The Veteran is also claiming service connection on a secondary basis as he claims that his cervical spine condition was caused by his service connected left foot conditions. However, there is no competent medical opinion relating the Veteran's cervical spine disability to the service-connected left foot disabilities. More importantly, the November 2007 VA examiner concluded that the Veteran's cervical spine disability was not caused by serving in the military or related to any disease or injury incurred while serving in on active duty of ACTDUTRA. 

Regarding the Veteran's period of active duty from October 2003 to July 2004, the Board concludes that the Veteran's degenerative joint disease of the cervical spine clearly existed prior to service. Crowe v. Brown, supra. The objective evidence of record is clear and unmistakable that the Veteran's cervical spine existed prior to service and it is clear and unmistakable that it was not permanently worsened or aggravated by service. Accordingly, the presumption of soundness at induction is rebutted. Further discussion of the aggravation matter follows. 

The Board notes that the Veteran's service and post-service medical records, as well as his written statements, clearly indicate, and the September 2004 and November 

- 33 - 

2007 VA examination reports clearly found, that the Veteran's degenerative joint disease of the cervical spine preceded his reenlistment in the military in October 2003. The medical evidence is therefore clear that that Veteran's degenerative joint disease of the cervical spine existed prior to his military service and was not aggravated therein. 38 U.S.C.A. § 1111. 

The Board also notes that the November 2007 VA examiner, who extensively reviewed the claims file, found, without equivocation, that the Veteran's degenerative joint disease of the cervical spine was not aggravated by service. The November 2007 V A examiner reviewed all of the Veteran's pre and post service medical records, conducted a clinical examination, and similarly concluded that the Veteran's degenerative joint disease of the cervical spine existed prior to service and was not permanently aggravated by military service. In fact the November 2007 VA examiner specifically stated that that it was less like than not that the Veteran's cervical spine disability was caused or aggravated by any of his active duty or any of his service time as the cervical spine disease was a process of aging in a man 
who had been a coal miner and a federal mine inspector bending his neck in various heights of coal seams. 

G. All Claimed Disorders 

In addition, the Veteran and his friends and relatives do not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting their own statements, because as laypersons they are not competent to offer medical opinions. The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, neither the Veteran nor any lay affiant has not been shown to be capable of making medical conclusions, thus their statements regarding causation are not competent. See Espiritu v. Derwinski, 2 Vet. App. at 495); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). There is no evidence showing, and the Veteran does not assert, that he 

- 34- 

has had sufficient medical training to provide competent medical evidence as to the etiology of his claimed right knee, shoulder, hip, and ankle claimed as foot, or low back, or cervical spine claimed as neck, disorders. 

The Board finds a lack of competent medical evidence to warrant a favorable decision. The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision." Smith v. Brown, 8 Vet. App. 546, 553 (1996). Here, the appellant has failed to submit competent medical evidence to provide a nexus between any in-service injury or disease and the conditions that caused and contributed to his currently claimed right knee, shoulder, hip, and ankle claimed as foot, or low back or cervical spine claimed as neck, disorders. The preponderance of the evidence is therefore against the appellant's claims of entitlement to service connection for right knee, shoulder, hip, and ankle claimed as foot, or low back, or cervical spine claimed as neck, disorders..
 
We have considered the doctrine of reasonable doubt. Under that doctrine, when there is an approximate balance between evidence for and against a claim, the evidence is in equipoise, there is said to be a reasonable doubt, and the benefit of such doubt is given to the claimant. 38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. § 3.102. However, when the evidence for and against a claim is not in equipoise, then there is a preponderance of evidence either for or against the claim, there is no reasonable doubt, and the doctrine is inapplicable. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). Based upon the evidence of record, service connection for right knee, shoulder, hip, and ankle claimed as foot, or low back, or cervical spine claimed as neck, disorders is not warranted. 

The claims are denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

- 35 - 

Finally, the Board notes that during his February 2007 hearing, the Veteran testified that he was awarded SSA disability benefits in 2006 due to the disorders at issue. Records obtained from the SSA in apparent consideration of the Veteran's claim include VA medical and service treatment records. While the exact nature of the Veteran's disability (or disabilities), for SSA purposes, is unclear and may include his right knee, hip, shoulder, low back, and cervical disorders, nevertheless, it has not been averred that the SSA decision serves to establish that the claimed conditions had their onset in service or are otherwise related thereto. The SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed disorders. 

ORDER 

Service connection for a right knee disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for a right hip disorder is denied. 

Service connection for a right shoulder disorder is denied. 

Service connection for a right ankle disorder, also claimed as a right foot disorder, is denied. 

Service connection for a cervical spine disorder, claimed as a neck disorder, is denied. 

D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 36  



